         CASE 0:20-cv-01724-ECT-LIB Doc. 16 Filed 12/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Ronelle Ryan Loving,                                File No. 20-cv-1724 (ECT/LIB)
a/k/a Immanuel O’Bey Abdul el,
Public Minister/Consul,

             Petitioner,                                       ORDER

v.

The Office of Hennepin County District
Attorney; State of Minnesota; Mark S.
Thompson, Court Administrator for the
Hennepin County District Court; Hennepin
County District Court; Minnesota
Department of Corrections; and Paul Schnell,
Commissioner of Corrections-custodian,

           Respondents.
________________________________________________________________________

Ronelle Ryan Loving, pro se.

Edwin William Stockmeyer, III and Matthew Frank, Office of the Minnesota Attorney
General, Minneapolis, MN, for all Respondents.

Jonathan P. Schmidt, Hennepin County Attorney’s Office, Minneapolis, MN, for
Respondents, The Office of Hennepin County District Attorney, State of Minnesota,
Minnesota Department of Corrections, and Paul Schnell.


      Petitioner Ronnelle Ryan Loving commenced this action pro se by filing a Petition

for a writ of habeas corpus. Pet. [ECF No. 1]. Loving has since filed a document styled

as a writ of mandamus, which makes substantially the same arguments and seeks the same

relief as his Petition. Pet’r’s Mot. [ECF No. 9]. Loving, who was convicted of second-

degree murder in 2008 in Minnesota state court, argues only that he is immune from
            CASE 0:20-cv-01724-ECT-LIB Doc. 16 Filed 12/02/20 Page 2 of 3




prosecution under the laws of Minnesota due to his status as a “Free Born Sovereign

Moorish American National.” Pet. at 2.

       The case is now before the Court on a Report and Recommendation issued by

Magistrate Judge Leo I. Brisbois. R&R [ECF No. 13]. Magistrate Judge Brisbois

recommends that Loving’s Petition be dismissed with prejudice as time-barred, that

Loving’s motion for a writ of mandamus be denied, and that no certificate of appealability

be issued. R&R at 4. Loving filed objections to the Report and Recommendation. Obj.

[ECF No. 14]. Respondents filed a summary response opposing Loving’s objections that

“relies on the Magistrate Judge’s well-reasoned order.” ECF No. 15. Because Loving has

objected, the Report and Recommendation is reviewed de novo pursuant to

28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). Having undertaken a de novo review,

the court has determined that Magistrate Judge Brisbois’s analysis and conclusions are

correct.

       Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

       1.      Petitioner’s Objections to the Report and Recommendation [ECF No. 14] are

OVERRULED.

       2.      The Report and Recommendation [ECF No. 13] is ACCEPTED.

       3.      Loving’s Petition for a writ of habeas corpus [ECF No. 1] is DENIED

WITH PREJUDICE as time-barred.

       4.      Loving’s motion for a writ of mandamus [ECF No. 9] is DENIED.



                                            2
           CASE 0:20-cv-01724-ECT-LIB Doc. 16 Filed 12/02/20 Page 3 of 3




      5.      No certificate of appealability will issue.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 2, 2020                    s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              3
